DETAILED ACTION
Applicant’s preliminary amendments, filed April 12, 2021, are fully acknowledged. Currently, claims 2-21 are pending and newly added, with claim 1 cancelled. The following is a complete response to the April 12, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The one of the information disclosure statements filed March 23, 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hissong et al. (US Pat. No. 6,595,934 B1).
Regarding claim 17, Hissong discloses a method for treating tissue with an ultrasound probe (see figures 1 and 3 with the probe at 10), the method comprising: coupling an ultrasound probe to a skin surface (the coupling displayed as in figure 3), the ultrasound probe comprising a housing (structure at 18) and at least one piezoelectric therapy transducer for treating a region of interest, wherein the at least one piezoelectric therapy transducer is housed within the housing (see at least one of the transducers at 28 as in figure 3, and housed within 18), wherein the region of interest comprises a tissue below the skin surface (via the focus at F as in figure 3), transmitting ultrasound energy from the at least one piezoelectric therapy transducer into the region of interest at a frequency, thereby heating the tissue in the region of interest to a temperature to cause controlled thermal injury (see col. 8; 56-66).
	Regarding claim 18, Hissong provides that the ultrasound energy is configured for controlled thermal injury of human superficial tissue is based on the ability to controllably create thermal lesions of a variable shape, size, and depth through precise spatial and temporal control of acoustic energy deposition to create separate islands of destruction in the region of interest 38 at the focal zones F).
Regarding claim 19, Hissong provides that the ultrasound energy is configured for temporal control through adjustment of drive amplitude levels, frequency and waveform selections by control of pulses, waveforms, and timing sequences to control thermal ablation of tissue (see col. 7; 37-40 discussing the delivery of current/signal to selected ones of 28, see also col. 9; 45-48 discussing the intensity level and duration of time; col. 11; 8-27).
Regarding claim 20, Hissong provides that the transmitting ultrasound energy is facilitated through open-loop or closed-loop feedback arrangements by monitoring of various spatial and temporal characteristics to control the ultrasound energy within six degrees of freedom, wherein the six degrees of freedom comprise an X, Y and Z domain and axes of rotation within XY, YZ and XZ domains configured to generate conformal lesions of variable shape, size or orientation (the transducers/probe of Hissong can form numbers of degrees of freedom based on the defined of the various domain and axes with Hissong with feedback provided as in col. 16; 14-19).
	Regarding claim 21, Hissong provides that the ultrasound energy is configured to create one or more thermal lesions selected among the group consisting of: narrow lesions, wide lesions, long axial length lesions, short axial length, deep placement lesions, shallow placement lesions, cigar shaped lesions, raindrop-shaped lesions, flat planar lesions, round lesions, v-shaped lesions, and ellipsoidal lesions (see at least col. 16; 50- col. 17; 3 disclosing various shapes/sizes of lesions; col. 9; 5-41).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,960,236. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 12 and 16. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-11, 13-15 and 17-20.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,525,288. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 12 and 16. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the .
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,974,982. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 12 and 16. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-11, 13-15 and 17-20.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,444,562. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 8 and 15. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-7, 9-14 and 16-20.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,320,537. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 11 and 15. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-10, 12-14 and 16-19.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,690,778. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 7 and 13. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-6, 8-12 and 14-18.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,690,779. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent .
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,690,780. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 8 and 14. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-7, 9-13 and 15-20.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,506,486. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 10 and 15. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific .
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,366,622. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to independent claims 2, 13 and 17, it is clear that all the features set forth therein can be found in patented independent claims 1, 10 and 15. The difference between the instant claims and the patented claims is that the patented claims contain more specific limitations and, thus, are more specific than the generic instant claims. Given that the generic instant claims are anticipated by the specific patented claims, the generic instant claims are not patentably distinct from the patented claims. With respect to instant dependent claims 3-12, 14-16 and 18-21, see patented claims 2-9, 11-14 and 16-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794